DETAILED ACTION

Amendment
	Acknowledgment is made of Amendment filed November 30, 2021.  Claims 2 and 5 are canceled.  Claims 1, 6, 9 and 14-19 are amended.  Claims 21-22 are new.  Claims 1, 3-4 and 6-22 are pending.

Allowable Subject Matter
Claims 1, 3-4 and 6-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a light bar comprising: a body; a battery housed inside the body; a lighting element housed inside the body; a switch operably coupled to the lighting element and the battery to enable control of lighting intensity of the lighting element based on a position of the switch; a first fixing assembly formed at opposing longitudinal ends of the body, the first fixing assembly being configured to engage with corresponding structures in a case to enable the light bar to be removable and rotatable relative to the case while engaged with the corresponding structures; and a second fixing assembly disposed at a portion of the body between the opposing longitudinal ends; wherein the light bar is affixable to an object external to the case via interaction of the second fixing assembly with the object when the first fixing assembly is disengaged from the corresponding structures in the case and the light bar is removed from the case.  The best prior art of record, Winslow, teaches the claimed invention but fails to teach that a case have corresponding structures to engage with a first fixing assembly formed at opposition longitudinal ends of the body of the light bar.  The bracket 18 cannot reasonably be interpreted as a case, and the case 17 illustrated in Figure 4 does not have corresponding structures which engage with a first fixing assembly formed at opposition longitudinal ends of the body of the light bar.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 3-4, 6-13 and 21-22 are allowable in that they are dependent on, and further limit claim 1.
Regarding claim 14, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a case for storing drivable components, the case comprising: a first half shell and a second half shell operably coupled to each other via a hinge; a frame member configured to be retained in at least one of the first half shell or the second half shell; and a light bar comprising a battery operated lighting element, wherein the frame member comprises holding slots disposed in lateral sides of the frame member, and wherein the light bar is configured to be removable from or insertable into the holding slots, each holding slot comprising an alignment protrusion that aligns with an alignment slot at a respective longitudinal end of the light bar.  The best prior art of record, Winslow, discloses the claimed invention but fails to teach that each holding slot comprises an alignment protrusion that aligns with an alignment slot at a respective longitudinal end of the light bar.  Claims 15-20 are allowable in that they are dependent on, and further limit claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN P GRAMLING/Primary Examiner, Art Unit 2875